Recommendation to the European Commission in Complaint 185/2005/ELB (short presentation)
The next item is the short presentation of the report by Miguel Angel Martínez Martínez, on behalf of the Committee on Petitions, on the special report from the European Ombudsman following his draft recommendation to the European Commission in Complaint 185/2005/ELB.
rapporteur. - (ES) Mr President, Commissioner, in 2005 a freelance interpreter, discovering that he was no longer hired by the European Commission when he reached the age of 65, lodged a complaint with the European Ombudsman for alleged age discrimination in violation of the Charter of Fundamental Rights.
This was not a recent issue: years before, the Commission and Parliament had taken the decision not to hire freelance interpreters over the retirement age of their own staff.
The interpreters affected by this took the matter to the Court of Justice and won on first instance, but were ruled against at the appeal stage, although this was due to formal defects and not substance.
Taking into account previous cases and rulings, the Ombudsman made a thorough analysis of the complaint and concluded that, indeed, there had been evidence of discrimination and an infringement of the Charter of Fundamental Rights; he therefore recommended that the Commission change the rule in line with the action already taken by Parliament following the ruling by the Court of First Instance.
The Commission ignored the Ombudsman's recommendation, which compelled the Ombudsman to request support from Parliament, which passed the case on to the Committee on Petitions. The Committee on Petitions had three reasons for supporting the Ombudsman with the resolution that was adopted unanimously by the Committee.
Firstly, to line up with the position of Parliament itself, which had been hiring freelance interpreters over the age of 65 when it was deemed convenient or necessary.
Secondly, because of its obligation to support the Ombudsman. Parliament considers the Ombudsman to be a troublesome institution at times, but one that is always of great importance to our legal system.
Thirdly, we felt it was important to remind the European Commission that it is not above other Community institutions, especially those that are responsible for scrutinising and overseeing its work.
So here we are in plenary, presenting the resolution that was adopted unanimously by the Committee on Petitions, as I have said, and which calls on the Commission to implement the Ombudsman's recommendation; we are also reiterating that the Ombudsman, like Parliament itself, is above the Commission's Legal Service, which is an important department, but an administrative one and nothing more. Nothing less and nothing more than that.
I must confess, Mr President, Commissioner, to a certain uneasiness, because, throughout this process we have always sought to reach an understanding but, nevertheless, there has been a certain amount of pressure for the report not to reach plenary and even now some comments suggest that Parliament's position will be disregarded as well. This is most surprising and, in addition, does not stem from Commissioners themselves but, rather, from certain high-ranking officials - very few, but from some high-ranking officials - convinced that they are permanent members of staff in contrast to Members of Parliament and even Commissioners who are, by definition, interim staff here on a short-term basis.
Whilst reiterating, Mr President, Commissioner, fellow Members, our desire and will to cooperate and always be on good terms with the Commission, we have no choice but to reject the conduct to which I have referred. Let us hope that tomorrow's vote reflects what happened in the Committee on Petitions: a majority or unanimous vote in support of the Ombudsman, with Parliament making clear to the Commission that things are as they should be and that everyone knows their place.
Member of the Commission. - Mr President, first of all, I would like to stress that the Commission has acted in good faith, strictly respecting all relevant legal rules in the process. We have never been seeking a conflict with the Ombudsman, and even less so with the European Parliament. Our opinion was that our position would be recognised by the Ombudsman.
Our starting point is that, over the years, the working conditions for agents interprètes de conference (AICs) have been increasingly aligned to the rules of the Staff Regulations. Since 2000, freelance interpreters have been linked to the Staff Regulations, after the decision of the Council of Ministers that they can pay Community tax instead of national taxes on their income from the European institutions.
And then, from 2004 on, they have been covered by Article 90 of the Conditions of Employment of Other Servants, which is why they are now called AICs. The age limit of 65 years is a rule of the Staff Regulations that covers all categories of personnel working for the institutions, be they officials, temporary, contract or auxiliary staff, as well as parliamentary assistants, following the recent adoption of a new regulation in this respect. This rule was applied to AICs by the Commission, as well as Parliament, between 2000 and 2004.
Following a decision of the Court of First Instance in 2004 stating that not to recruit AICs over the age of 65 constitutes discrimination, the institutions suspended the application of the rule. However, following an appeal against the decision, the Court declared it null and void. Consequently the Commission returned to its previous practice.
As there is no longer a Court decision in the matter, our reading is that the previous line applies and that the Commission has to apply the rules deriving from the Council regulation of the year 2000 and stop recruiting at the age of 65, exactly as for other staff.
The freedom of the interpretation services of the institutions to recruit AICs according to their needs is a cornerstone of efficient delivery of conference interpretation. This makes it possible to have most regular and predictable demand covered by staff interpreters, whilst fluctuating demand and peak situations are catered for by recruiting AICs.
This tried and tested system has made it possible for the institutions to satisfy requests for interpretation according to demand, including making a success of the latest enlargements while keeping costs under strict control. This approach also supports an active policy of training of young conference interpreters.
Finally, I would like to welcome the very positive contacts between Parliament and the Commission in this matter, and I would especially like to thank Vice-President Martínez Martínez for his valuable contacts with my colleague Commissioner Orban in a previous phase.
rapporteur. - (ES) Mr President, as I missed one minute of time earlier, I would like to respond to Commissioner Kuneva, who is aware of the feeling of friendship and affection I have for her and, indeed, for Mr Orban. But the Commissioner has failed to make a single mention of the Ombudsman's recommendation. In other words, the Ombudsman, who is aware of all the Commissioner's arguments, has made a specific recommendation of which the Commission appears to be ignoring every aspect.
I am not even asking Mrs Kuneva to give me an answer personally because, obviously, she is not the one with the information, but all the information she has given me is in line with what we already knew and with what the Ombudsman knows and yet she still has not told us whether the Commission - regardless of all that and knowing that the Ombudsman, who is familiar with the case, is recommending that the rule be changed - is going to act on the Ombudsman's request and Parliament's related recommendation.
Member of the Commission. - Mr President, the only thing that I can tell you at this stage is that I will report back to Commissioner Orban and make sure that you will have an adequate answer on this point. Of course we will take your comments very seriously and the last clarification which you asked for.
Thank you, Commissioner, thank you, colleagues. Thank you to all the staff and thank you to all the interpreters, whatever age they may be.
The debate is closed. The vote will take place tomorrow (Tuesday, 5 May 2009).